Citation Nr: 9914488	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-23 912A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits under the provisions of 38 U.S.C.A. § 1318 (West 
1991).

3. Entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1151 (West 1991 & Supp. 1998).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from October 1940 to July 1945 
and from December 1951 to May 1968.  The veteran and 
appellant were married from March 1959 until the veteran's 
death in May 1996.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 1996 rating decision from the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for the 
cause of death, including as due to Agent Orange exposure, 
granted eligibility to Dependents' Educational Assistance, 
and denied entitlement to DIC benefits under the provisions 
of 38 U.S.C.A. § 1318.  The RO further denied entitlement to 
DIC benefits under the provisions of 38 U.S.C.A. § 1151 by 
supplemental statement of the case, dated in June 1997.  The 
appellant perfected an appeal on this issue as well.  



REMAND

At a hearing before an RO hearing officer in October 1997, 
the appellant, a registered nurse, referred to records of a 
VA endoscopy and lab reports, dated in February 1995.  
Transcript, p. 8 (Oct. 1997).  She stated that the veteran 
returned to the VA in July or August, with complaints of 
stomach pain, but no studies were done at that time.  
Transcript, p. 9 (Oct. 1997).  The RO requested further 
medical records from the VA Medical Center (MC), but was 
informed in October 1997 that they could not locate any 
"dental documentation" in the medical record.  The Board 
notes that the only VA medical reports of record from 1995 
are for oral surgery.  

The veteran was followed at the VA Center for Ulcer Research 
and Education (CURE) beginning in August 1983.  In November 
1984, the veteran was seen with complaints of occasional 
heartburn and reflux.  The examiner indicated an assessment 
consistent with Barrett's syndrome.  A diagnosis of Barrett's 
esophagitis was confirmed on examination in January 1985.  
Throughout the veteran's treatment he continued to complain 
of occasional heartburn and reflux.  In May 1991, the 
examiner noted that the veteran qualified for the "Barrett's 
study," but was hesitant to participate.  Two weeks later, 
the veteran agreed to participate in the study.  The last 
CURE clinic visit treatment report of record is dated in 
August 1991.  The appellant testified that the veteran 
continued to be treated at the CURE clinic until his 
diagnosis of cancer in December 1995.  Transcript, pp. 8-10 
(Oct. 1997).  

The appellant, a registered nurse, indicated that the 
veteran's pancreatic cancer should have been diagnosed 
earlier when abnormal test results were obtained and 
following the veteran's continued complaints of abdominal 
pain.  She further indicated that the veteran's service 
connected hiatal hernia and Barrett's esophagus led to his 
pancreatic cancer.  By letter dated in April 1997, R.E.M., 
M.D. indicated that prior to diagnosis of pancreatic cancer 
in December 1995, the veteran had been evaluated at the VA 
hospital for complaints of upper abdominal pain.  Dr. R.E.M. 
stated that it was unclear what kind of evalaution was 
performed at that time, but the veteran was informed that 
nothing was seriously wrong.  Less than six months later, the 
veteran had surgery for the locally advanced cancer, which 
was treated unsuccessfully with chemotherapy, and the veteran 
died within six months of surgery.  Based on the findings at 
the time of surgery, Dr. R.E.M. stated that the veteran's 
would have had a more treatable tumor if it had been found 
earlier and he certainly had that tumor at the time of his 
work-up at the VA hospital for Barrett's esophagus.  By 
letter dated in June 1997, S.O.N., M.D. stated that he 
concurred with Dr. R.E.M.'s assessment of the timeliness of 
treatment.  The Board finds that the appellant's claim is 
well grounded  Therefore, VA has a duty to assist the veteran 
in the development of all facts pertinent to her claim.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1998).

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1. The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran from January 1995 
until his death in May 1996.  
Specifically, the RO should request all 
treatment records from Dr. W. at the VA 
CURE clinic, full treatment records from 
Drs. S.O.N. and R.E.M. (full names in 
record), and hospitalization records from 
St. Johns Regional Medical Center 
following diagnosis of pancreatic cancer.  
The RO should also request all VAMC 
reports not already of record.  After 
securing the necessary release, the RO 
should obtain these records.

2. After completion of the above 
development, the RO should arrange for 
the claims folder to be reviewed by an 
appropriate VA specialist. The reviewing 
physician should express an opinion as to 
whether the veteran's service-connected 
hiatal hernia and esophageal ulcer 
contributed to or caused the pancreatic 
cancer which ultimately led to the 
veteran's death.  The physician should 
express an opinion as to whether the 
veteran's pancreatic cancer should have 
been discovered earlier than it actually 
was.  The physician should comment on the 
appellant's assertion that the VA failed 
to follow-up on abnormal test results and 
failed to properly diagnose the veteran's 
pancreatic cancer earlier in 1995.  The 
physician should also indicate what 
effect, if any, an earlier diagnosis 
would have made on the veteran's 
prognosis.  

3. The RO should then adjudicate the claims 
for service connection for the cause of 
the veteran's death and entitlement to 
DIC benefits under 38 U.S.C.A. §§ 1151 
and 1318.  If any claim remains denied, 
the appellant should be furnished with a 
supplemental statement of the case which 
summarizes the pertinent evidence, fully 
cites any applicable legal provisions not 
previously provided, and reflects 
detailed reasons and bases for the 
decision.  The appellant should then be 
afforded the applicable time period in 
which to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









